COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION
Cause number:             01-14-00887-CV
Style:                    Soroof International Company, et al. v. Transocean Inc., et al.
Date motion filed*:       November 4, 2014
Type of motion:           Unopposed Motion for Extension of Time to File Notice of Appeal
Party filing motion:      Appellants
Document to be filed:     N/A

Is appeal accelerated?       Yes

If motion to extend time:
       Original due date:                 October 23, 2014
       Number of extensions granted:          0         Current Due date: October 23, 2014
       Date Requested:                    October 31, 2014

Ordered that motion is:
       Granted
               If document is to be filed, document due:
          Denied
          Dismissed (e.g., want of jurisdiction, moot)
          Other: _____________________________________
          Appellants’ unopposed motion for the extension of time to file their notice of
          appeal, because they mistakenly viewed the trial court’s October 3, 2014
          Transocean order to be a final judgment instead of an interlocutory order, is
          granted because their mistake is a reasonable explanation. See TEX. CIV. PRAC. &
          REM. CODE § 51.014(a)(7); Hone v. Hanafin, 104 S.W.3d 884, 886 (2003). The
          Clerk of this Court is directed to change this to an accelerated appeal and update
          the record deadlines to be due within 10 days of the date of this order. See TEX.
          R. APP. P. 2, 35.1(b).

Judge’s signature: /s/ Evelyn V. Keyes
                    Acting

Date: November 13, 2014
November 7, 2008 Revision